Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION
Reissue: Non-Final Office Action
Procedural Posture
On 11/14/2017:	U.S. Patent 9,815,890 issued to Holers et al. with claims 1-18.  

On 4/10/2019:	Applicants filed U.S. Reissue Patent Application No. 16/380,941 for U.S. Patent 9,815,890.  

AIA  STATUS
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application is being examined under the pre-AIA  first to invent provisions.  

Ongoing Duty To Disclose
Applicant(s) is/are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,815,890 is or was involved.  These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.  
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.  

Status of the Claims
Claims 1-33 are currently pending and are the subject of this Office Action.  Claims 1-18 were originally issued in U.S. Patent No.: 9,815,890.  Claims 19-33 are newly 

Information Disclosure Statement
No Information Disclosure Statements have been filed with the present application.  Applicant is reminded of his/her duty to disclose patents and publications relevant to the patentability of the instant claims.

Consent of Assignee
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.  
Specifically, the Consent of Assignee for The Regents of the University of Colorado is signed by Kimberly Muller, identified as "Director of Technology Transfer".  The MPEP states that an officer (chief executive officer, president, vice-president, secretary, or treasurer) is presumed to have authority to sign on behalf of the organization.  The signature of the chairman of the board of directors is acceptable, but not the signature of an individual director.  Modifications of these basic titles are acceptable, such as vice-president for sales, executive vice-president, assistant treasurer, vice-chairman of the board of directors.  In foreign countries, a person who holds the title "Manager" or "Director" is normally an officer and is presumed to have the authority to sign on behalf of the organization.  A person having a title (administrator, general counsel) that does not clearly set forth that person as an officer of the assignee is not presumed to have authority to sign the submission on behalf of the assignee.  The Office recommends that when a 
In this case, the authority of the person signing the Consent of Assignee is not clear, and the individual does not hold a title recognized by the Office as presumed to have such authority.  The person who signed the submission establishing ownership interest is not recognized as an officer of the assignee, and the person who signed it has not been established as being authorized to act on behalf of the assignee. See MPEP § 324 (for applications filed before September 16, 2012) and § 325 (for applications filed on or after September 16, 2012).  
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.  

Official Gazette Publication
The Official Gazette (O.G.) publication date for this reissue application was May 21, 2019.  

CLAIM REJECTIONS - 35 USC § 251
Claims 1-33 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.  
Specifically, in the restriction requirement dated 11/22/13 in parent case 13/805,522, applicants were required to elect whether the antibody further comprised a 
MPEP § 1412.01 states: "Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.  A reissue applicant's failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251. See In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978).  In this situation, the reissue claims should be rejected under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent."  

Claims 1-33 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.  
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Objections
Claims 1, 5, and 8 are objected to because they 1) do not appear to properly show the changes made relative to the original patent claims and 2) suffer from other informalities.  Specifically: 
For claim 1: 
a)  A semicolon is used at the end of element ix) of claim 1 in the '890 patent, whereas a period is present at this location in amended claim 1, and no change is indicated.  MPEP § 608.01(m) states that "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)."  
b)  No punctuation is used at the end of elements iii) and vi) of claim 1 in the '890 patent, whereas a semicolon is present at these locations in amended claim 1, and no changes are indicated.  
Claim 5 is objected to because no punctuation is used at the end of elements iii) and vi) of claim 1 in the '890 patent.  Semicolons should be added at the end of elements iii) and vi) for internal consistency and for consistency with claim 1.  
Claim 8 is objected to because the claim recites the "antibody or antigen-binding fragment of claim 1" in both elements (i) and (ii).  However, the other claims referring to the preamble of claim 1 (e.g., see claims 2, 3, 7, and 9-18) recite the "antibody or antigen-binding fragment thereof of claim 1".  Claim 8 should be amended to include the word "thereof" for consistency throughout the claims.  
See MPEP § 1453 and 37 CFR 1.173(b) and 37 CFR 1.173(d).  
Appropriate correction is required.  

Conclusion
Claims 1, 5, and 8 are objected to; claims 1-33 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz can be reached at (571)272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
All correspondence relating to this reissue proceeding should be directed to:
By EFS: 	Registered users may submit via the electronic filing system EFS-Web at:
https://efs.uspto.qov/efile/myportal/efs-reqistered

By Fax: 		(571)-273-9900

By mail to: 		Mail Stop Reexam/Reissue
Central Reexamination Unit
Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450 Alexandria, VA  22313-1450

By hand: 		Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a correct4ed replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.


/Kevin S Orwig/
Patent Reexamination Specialist
CRU 3991                                                                                                                                                                                             

	/Sharon Turner/
Patent Reexamination Specialist
CRU 3991

/TIMOTHY M SPEER/           Supervisory Patent Examiner, Art Unit 3991